Exhibit 10.1

 

FOURTH AMENDMENT TO LOAN AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this “Fourth Amendment” or this
“Amendment”) is entered into as of November 2, 2009 (the “Execution Date”), to
be effective as of October 30, 2009, by and between AMERICAN BUSINESS LENDING,
INC., a Texas corporation (“Borrower”), and WELLS FARGO FOOTHILL, LLC, a
Delaware limited liability company (“Lender”), with reference to the following
facts, which shall be construed as part of this Fourth Amendment:

 

RECITALS

 

A.            Borrower and Lender have entered into that certain Loan Agreement
dated as of December 15, 2006, as amended by that certain First Amendment to
Loan Agreement dated as of February 27, 2007, that certain Second Amendment to
Loan Agreement dated as of July 30, 2007, to be effective as of June 30, 2007,
and that certain Third Amendment to Loan Agreement dated as of February 18,
2009, to be effective as of February 1, 2009 (as amended or modified from time
to time, the “Loan Agreement”), pursuant to which Lender is providing financial
accommodations to or for the benefit of Borrower upon the terms and conditions
contained therein.  Unless otherwise defined herein, capitalized terms or
matters of construction defined or established in the Loan Agreement shall be
applied herein as defined or established therein.

 

B.            Borrower has requested that Lender agree to certain amendments to
the Loan Agreement, and Lender is willing to do so to the extent provided in,
and subject to the terms and conditions of, this Fourth Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the continued performance by Borrower of its
promises and obligations under the Loan Agreement and the other Loan Documents,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Borrower and Lender hereby agree as follows:

 


1.             RATIFICATION AND INCORPORATION OF LOAN AGREEMENT AND OTHER LOAN
DOCUMENTS.  EXCEPT AS EXPRESSLY MODIFIED UNDER THIS FOURTH AMENDMENT,
(A) BORROWER HEREBY ACKNOWLEDGES, CONFIRMS, AND RATIFIES ALL OF THE TERMS AND
CONDITIONS SET FORTH IN, AND ALL OF ITS OBLIGATIONS UNDER, THE LOAN AGREEMENT
AND THE OTHER LOAN DOCUMENTS, AND (B) ALL OF TERMS AND CONDITIONS SET FORTH IN
THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE INCORPORATED HEREIN BY THIS
REFERENCE AS IF SET FORTH IN FULL HEREIN.


 


2.             AMENDMENTS TO THE LOAN AGREEMENT.  THE LOAN AGREEMENT IS HEREBY
AMENDED AS FOLLOWS:


 


2.1            ADDITION OF NEW DEFINED TERMS.  SECTION 1.1 OF THE LOAN AGREEMENT
IS AMENDED BY ADDING THERETO IN APPROPRIATE ALPHABETICAL ORDER THE FOLLOWING NEW
DEFINED TERMS:


 


A.             “FOURTH AMENDMENT” SHALL MEAN THE FOURTH AMENDMENT TO LOAN
AGREEMENT DATED AS OF NOVEMBER 2, 2009, TO BE EFFECTIVE AS OF OCTOBER 30, 2009,
BETWEEN BORROWER AND LENDER.

 

--------------------------------------------------------------------------------


 


B.             “FOURTH AMENDMENT CLOSING DATE” SHALL MEAN THE DATE ON WHICH ALL
CONDITIONS PRECEDENT SET FORTH IN THE FOURTH AMENDMENT HAVE BEEN SATISFIED IN A
MANNER ACCEPTABLE TO LENDER OR WAIVED IN WRITING BY LENDER AS PROVIDED THEREIN,
WHICH DATE SHALL BE CONFIRMED BY LENDER TO BORROWER IN WRITING UPON REQUEST.


 


C.             “FOURTH AMENDMENT CLOSING FEE” SHALL HAVE THE MEANING ASCRIBED TO
SUCH TERM IN THE FOURTH AMENDMENT.


 


2.2            AMENDMENT TO DEFINITION OF BASE RATE MARGIN.  SECTION 1.1 OF THE
LOAN AGREEMENT IS AMENDED BY DELETING THE EXISTING VERSION OF THE DEFINED TERM
“BASE RATE MARGIN” CONTAINED THEREIN AND REPLACING IT WITH THE FOLLOWING AMENDED
AND RESTATED VERSION THEREOF:


 

“Base Rate Margin” means four and one-quarter percent (4.25%) per annum.

 


2.3            AMENDMENT TO DEFINITION OF LIBOR RATE MARGIN.  SECTION 1.1 OF THE
LOAN AGREEMENT IS AMENDED BY DELETING THE EXISTING VERSION OF THE DEFINED TERM
“LIBOR RATE MARGIN” CONTAINED THEREIN AND REPLACING IT WITH THE FOLLOWING
AMENDED AND RESTATED VERSION THEREOF:


 

“LIBOR Rate Margin” means four and one-quarter percent (4.25%) per annum.

 


2.4            AMENDMENT TO DEFINITION OF TERMINATION DATE.  SECTION 1.1 OF THE
LOAN AGREEMENT IS AMENDED BY DELETING THE EXISTING VERSION OF THE DEFINED TERM
“TERMINATION DATE” CONTAINED THEREIN AND REPLACING IT WITH THE FOLLOWING AMENDED
AND RESTATED VERSION THEREOF:


 

“Termination Date” shall mean the earliest of: (a) January 31, 2012 (unless a
later date is agreed to in writing by Borrower and Lender); (b) the date that
Borrower elects to terminate this Agreement and repays the Obligations in full
in accordance with the terms of Section 2.6; and (c) the date Lender elects to
terminate Borrower’s right to receive Revolving Loans in accordance with
Section 7.2.

 


2.5            AMENDMENT TO INTEREST RATE.  SECTION 2.3(B) OF THE LOAN AGREEMENT
IS AMENDED BY DELETING THE EXISTING VERSION THEREOF AND REPLACING IT WITH THE
FOLLOWING AMENDED AND RESTATED VERSION THEREOF:


 

(b)          Interest shall accrue on the Revolving Loans at a rate equal to
(i) in the case of a LIBOR Rate Loan, at a per annum rate equal to the sum of
(A) the LIBOR Rate for the applicable Interest Period plus (B) the LIBOR Rate
Margin; (ii) in the case of a Base Rate Loan, at a floating per annum rate equal
to the greater of (A) the Base Rate plus the Base Rate Margin, or (B) seven and
one-half percent (7.50%) per annum; and (iii) otherwise, at a floating per annum
rate equal to the greater of (A) the Base Rate plus the Base Rate Margin, or
(B) seven and one-half percent (7.50%) per annum.

 

--------------------------------------------------------------------------------


 


2.6            FOURTH AMENDMENT CLOSING FEE.  SECTION 2.5(A) OF THE LOAN
AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING ADDITIONAL TEXT AT THE END
OF THE EXISTING TEXT THEREOF:


 


IN ADDITION, AS CONSIDERATION FOR LENDER AGREEING TO ENTER INTO THE FOURTH
AMENDMENT, BORROWER AGREES TO PAY TO LENDER ON THE FOURTH AMENDMENT CLOSING DATE
AN ADDITIONAL CLOSING FEE (THE “FOURTH AMENDMENT CLOSING FEE”) IN AN AMOUNT
EQUAL TO $187,500 (I.E., THREE-QUARTERS OF ONE PERCENT (0.75%) OF THE MAXIMUM
CREDIT LINE).  BORROWER ACKNOWLEDGES THAT THE FOURTH AMENDMENT CLOSING FEE SHALL
BE FULLY EARNED BY LENDER UPON THE FOURTH AMENDMENT CLOSING DATE AND SHALL NOT
BE REFUNDABLE NOR SUBJECT TO REDUCTION FOR ANY REASON.


 


2.7            AMENDMENT TO PREPAYMENT FEE.  SECTION 2.6 OF THE LOAN AGREEMENT
IS AMENDED BY DELETING THE EXISTING VERSION OF THE TABLE CONTAINED THEREIN
SETTING FORTH THE CALCULATION OF THE “PREPAYMENT FEE” AND REPLACING IT WITH THE
FOLLOWING AMENDED AND RESTATED VERSION THEREOF:

 

If Prepayment is Made

Between the Following

Dates, Inclusive:

 

 

 

The Premium Shall Be:

 

 

 

Fourth Amendment

Closing Date to

January 31, 2011

 

Three percent (3.0%) of the

Maximum Credit Line

 

 

 

February 1, 2011 to

January 30, 2012

 

Two percent (2.0%) of the

Maximum Credit Line


 


2.8            AMENDMENT TO MINIMUM TANGIBLE NET WORTH COVENANT. 
SECTION 5.11(A) OF THE LOAN AGREEMENT IS AMENDED BY DELETING THE EXISTING
VERSION THEREOF AND REPLACING IT WITH THE FOLLOWING AMENDED AND RESTATED VERSION
THEREOF:


 

(a)             Minimum Tangible Net Worth.  As of the end of each fiscal
quarter, maintain, on a consolidated basis with Borrower’s Subsidiaries, and
after taking into account any dividends paid or accrued, Tangible Net Worth of
not less than $5,500,000 plus 100% of the sum of the positive amounts, if any,
of Borrower’s net income for each of the Fiscal Quarters ending on or after
March 31, 2009 through the date of measurement, minus 100% of the sum of the
negative amounts, if any, of Borrower’s net income for each of the Fiscal
Quarters ending on or after March 31, 2009 through the date of measurement.

 


2.9            AMENDMENT TO MAXIMUM DELINQUENT AND DEFAULTED NOTES PERCENTAGE
COVENANT.  SECTION 5.11(C) OF THE LOAN AGREEMENT IS AMENDED BY DELETING THE
EXISTING VERSION THEREOF AND REPLACING IT WITH THE FOLLOWING AMENDED AND
RESTATED VERSION THEREOF:

 

(c)             Maximum Delinquent and Defaulted Notes Percentage.  As of the
end of each fiscal month, not cause or allow the ratio (expressed as a
percentage) of (i) the sum of (A) Delinquent Non-Guaranteed Notes Receivable and
(B) Defaulted Non-Guaranteed Notes Receivable, to (ii) Non-Guaranteed Notes
Receivable (each measured by the respective aggregate outstanding principal

 

--------------------------------------------------------------------------------


 

amounts of all Non-Guaranteed Notes Receivable in each category, whether or not
eligible for inclusion in the Borrowing Base), to be more than eight percent
(8.0%).

 


2.10          AMENDMENT TO MAXIMUM LOAN CHARGE-OFF PERCENTAGE COVENANT. 
SECTION 5.11(D) OF THE LOAN AGREEMENT IS AMENDED BY DELETING THE EXISTING
VERSION THEREOF AND REPLACING IT WITH THE FOLLOWING AMENDED AND RESTATED VERSION
THEREOF:


 

(d)             Maximum Loan Charge-Off Percentage.  As of the end of each
fiscal quarter, not cause or allow the ratio (expressed as a percentage) of
(i) loan losses for the 12-month period then ending, to (ii) the average amount
of all Non-Guaranteed Notes Receivable outstanding during such 12-month period
(measured by the aggregate outstanding principal amount of all Non-Guaranteed
Notes Receivable, whether or not eligible for inclusion in the Borrowing Base),
to be more than three percent (3.0%).

 


2.11          AMENDMENT TO COVENANT REGARDING MAINTENANCE OF BAD DEBT RESERVE. 
SECTION 5.12 OF THE LOAN AGREEMENT IS AMENDED BY DELETING THE EXISTING VERSION
THEREOF AND REPLACING IT WITH THE FOLLOWING AMENDED AND RESTATED VERSION
THEREOF:


 

5.12           Maintenance of Bad Debt Reserves and Discount for Gateway
Performing Loans.  Borrower shall (a) maintain on its books, as of the end of
each fiscal quarter, a bad debt reserve consistent with GAAP and Borrower’s
historical performance with respect to any Notes Receivable originated or
acquired by Borrower, except for those Notes Receivable acquired as part of the
Gateway Portfolio Acquisition, and (b) carry on its books, at all time, the
Gateway Performing Loans at Borrower’s acquisition cost, rather than their face
amount, in order to reflect the discount realized by Borrower; provided,
however, that Borrower will, on at least a quarterly basis, determine and report
to Lender on the amount of impaired Gateway Performing Loans and, if such amount
is greater than such discount, then Borrower will maintain on its books, at all
times thereafter, an additional loan loss reserve equal to the amount of such
excess as from time to time determined.

 


2.12          AMENDMENT TO CRITERIA FOR NET ELIGIBLE NON-GUARANTEED NOTES
RECEIVABLE.  SCHEDULE 1.1(A) OF THE LOAN AGREEMENT IS AMENDED BY DELETING THE
EXISTING VERSION OF PARAGRAPH J THEREOF AND REPLACING IT WITH THE FOLLOWING
AMENDED AND RESTATED VERSION THEREOF:


 

J.             If the Non-Guaranteed Note Receivable is a Borrower Originated
Loan, then such Non-Guaranteed Note Receivable (i) is not a Borrower Originated
Cash Flow Loan or Partially Secured Loan, and (ii) does not cause the portion of
Net Eligible Non-Guaranteed Notes Receivable that are Borrower Originated Mixed
Collateral Loans to exceed twenty percent (20%) of the sum of (a) total Net
Eligible Non-Guaranteed Notes Receivable that are Borrower Originated Loans,
plus (b) the lesser of (1) total Borrower Originated Cash Flow Loans or
Partially Secured Loans or (2) $1,241,113.24; provided, that in any case covered
by (ii) above, such Non-Guaranteed Note Receivable will be ineligible only to
the extent of such excess;

 

--------------------------------------------------------------------------------


 


3.                                   CONDITIONS PRECEDENT.  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS FOURTH AMENDMENT, THIS FOURTH AMENDMENT SHALL BE OF NO
FORCE OR EFFECT, AND LENDER SHALL NOT HAVE ANY OBLIGATIONS HEREUNDER, UNTIL THE
FOLLOWING CONDITIONS HAVE BEEN SATISFIED:


 


3.1                                   FOURTH AMENDMENT AND OTHER DOCUMENTS IN
CONNECTION THEREWITH.  LENDER SHALL HAVE RECEIVED THE FOLLOWING, EACH IN FORM
AND SUBSTANCE SATISFACTORY TO LENDER:


 


A.                                       THIS FOURTH AMENDMENT, DULY EXECUTED BY
BORROWER AND LENDER;


 


B.                                      THE ACKNOWLEDGMENT AND REAFFIRMATION OF
GUARANTOR FOLLOWING THE SIGNATURES OF BORROWER AND LENDER ON THIS FOURTH
AMENDMENT, EXECUTED BY FIRSTCITY FINANCIAL, ACKNOWLEDGING THE EXECUTION OF THIS
FOURTH AMENDMENT AND REAFFIRMING THE OBLIGATIONS OF FIRSTCITY FINANCIAL WITH
RESPECT TO THE AMENDED AND RESTATED GENERAL CONTINUING LIMITED GUARANTY, DATED
AS OF FEBRUARY 18, 2009, EXECUTED BY FIRSTCITY FINANCIAL IN FAVOR OF LENDER;


 


C.                                       EVIDENCE THAT FIRSTCITY FINANCIAL’S
COMMITMENT TO PROVIDE, AND THE MATURITY OF, THE FIRSTCITY DEBT, HAS BEEN
EXTENDED TO A DATE NO EARLIER THAN MARCH 31, 2012;


 


D.                                      WRITTEN CONSENT BY SBA TO THIS FOURTH
AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.


 


3.2                                   PAYMENT OF FIRST AMENDMENT CLOSING FEE. 
LENDER SHALL HAVE RECEIVED FROM BORROWER PAYMENT OF THE FOURTH AMENDMENT CLOSING
FEE.


 


3.3                                   NO DEFAULT OR EVENT OF DEFAULT.  NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.


 


4.                                   REPRESENTATIONS AND WARRANTIES RE LOAN
AGREEMENT.  BORROWER HEREBY REPRESENTS AND WARRANTS THAT THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THE LOAN AGREEMENT WERE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS WHEN MADE AND, EXCEPT TO THE EXTENT THAT (A) A PARTICULAR
REPRESENTATION OR WARRANTY BY ITS TERMS EXPRESSLY APPLIES ONLY TO AN EARLIER
DATE, OR (B) BORROWER HAS PREVIOUSLY ADVISED LENDER IN WRITING AS CONTEMPLATED
UNDER THE LOAN AGREEMENT, ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF
THE DATE HEREOF.  BORROWER HEREBY FURTHER REPRESENTS AND WARRANTS THAT NO EVENT
HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM THE TRANSACTIONS
CONTEMPLATED UNDER THIS FOURTH AMENDMENT, THAT CONSTITUTES OR WOULD CONSTITUTE A
DEFAULT OR AN EVENT OF DEFAULT.


 


5.                                   BORROWER’S WAIVER OF CLAIMS ARISING PRIOR
TO EXECUTION DATE OF AMENDMENT.  IN CONSIDERATION OF LENDER ENTERING INTO THIS
FOURTH AMENDMENT, BORROWER, ON BEHALF OF ITSELF, ITS SUBSIDIARIES AND ITS OTHER
AFFILIATES, HEREBY WAIVES, RELEASES, REMISES AND FOREVER DISCHARGES LENDER AND
EACH OTHER INDEMNIFIED PERSON FROM ANY AND ALL CLAIMS, SUITS, ACTIONS,
INVESTIGATIONS, PROCEEDINGS OR DEMANDS, WHETHER BASED IN CONTRACT, TORT, IMPLIED
OR EXPRESS WARRANTY, STRICT LIABILITY, CRIMINAL OR CIVIL STATUTE OR COMMON LAW
OF ANY KIND OR CHARACTER, KNOWN OR UNKNOWN (COLLECTIVELY, THE “CLAIMS”), WHICH
BORROWER EVER HAD, NOW HAS OR MIGHT HEREAFTER HAVE AGAINST LENDER OR ANY OTHER
INDEMNIFIED PERSON BASED ON ANY ACTS OR OMISSIONS OF LENDER OR ANY OTHER
INDEMNIFIED PERSON ON OR PRIOR TO THE EXECUTION DATE.  BORROWER HEREBY WAIVES
AND RELINQUISHES FOR ITSELF, ITS SUBSIDIARIES AND ITS OTHER AFFILIATES ALL OF
THE RIGHTS AND BENEFITS EACH SUCH PERSON

 

--------------------------------------------------------------------------------


 


HAS, OR MAY HAVE, WITH RESPECT TO THE CLAIMS RELEASED UNDER SECTION 1542 OF THE
CALIFORNIA CIVIL CODE OR ANY OTHER SIMILAR STATUTE.  SECTION 1542 OF THE
CALIFORNIA CIVIL CODE STATES AS FOLLOWS:


 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Borrower has been advised by counsel with respect to the release contained in
this Section 5.

 


6.                                   MISCELLANEOUS.


 


6.1                                   HEADINGS.  THE VARIOUS HEADINGS OF THIS
FOURTH AMENDMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
AFFECT THE MEANING OR INTERPRETATION OF THIS FOURTH AMENDMENT OR ANY PROVISIONS
HEREOF.


 


6.2                                   COUNTERPARTS.  THIS FOURTH AMENDMENT MAY
BE EXECUTED BY THE PARTIES HERETO IN SEVERAL COUNTERPARTS, EACH OF WHICH SHALL
BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE
AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE
PAGE TO THIS FOURTH AMENDMENT BY FACSIMILE OR ELECTRONIC TRANSMISSION SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART THEREOF.


 


6.3                                   INTERPRETATION.  NO PROVISION OF THIS
FOURTH AMENDMENT SHALL BE CONSTRUED AGAINST OR INTERPRETED TO THE DISADVANTAGE
OF ANY PARTY HERETO BY ANY COURT OR OTHER GOVERNMENTAL OR JUDICIAL AUTHORITY BY
REASON OF SUCH PARTY’S HAVING OR BEING DEEMED TO HAVE STRUCTURED, DRAFTED OR
DICTATED SUCH PROVISION.


 


6.4                                   COMPLETE AGREEMENT.  THIS FOURTH AMENDMENT
CONSTITUTES THE COMPLETE AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF, AND SUPERSEDES ANY PRIOR WRITTEN OR ORAL AGREEMENTS,
WRITINGS, COMMUNICATIONS OR UNDERSTANDINGS OF THE PARTIES WITH RESPECT THERETO.


 


6.5                                   GOVERNING LAW.  THIS FOURTH AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE,
WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICT OF LAWS.


 


6.6                                   EFFECT.  UPON THE EFFECTIVENESS OF THIS
FOURTH AMENDMENT, EACH REFERENCE IN THE LOAN AGREEMENT TO “THIS AGREEMENT,”
“HEREUNDER,” “HEREOF” OR WORDS OF LIKE IMPORT SHALL MEAN AND BE A REFERENCE TO
THE LOAN AGREEMENT AS AMENDED HEREBY AND EACH REFERENCE IN THE OTHER LOAN
DOCUMENTS TO THE LOAN AGREEMENT, “THEREUNDER,” “THEREOF,” OR WORDS OF LIKE
IMPORT SHALL MEAN AND BE A REFERENCE TO THE LOAN AGREEMENT AS AMENDED HEREBY.


 


6.7                                   CONFLICT OF TERMS.  IN THE EVENT OF ANY
INCONSISTENCY BETWEEN THE PROVISIONS OF THIS FOURTH AMENDMENT AND ANY PROVISION
OF THE LOAN AGREEMENT, THE TERMS AND PROVISIONS OF THIS FOURTH AMENDMENT SHALL
GOVERN AND CONTROL.

 

--------------------------------------------------------------------------------


 


6.8                                   NO NOVATION OR WAIVER.  EXCEPT AS
SPECIFICALLY SET FORTH IN THIS FOURTH AMENDMENT, THE EXECUTION, DELIVERY AND
EFFECTIVENESS OF THIS FOURTH AMENDMENT SHALL NOT (A) LIMIT, IMPAIR, CONSTITUTE A
WAIVER BY, OR OTHERWISE AFFECT ANY RIGHT, POWER OR REMEDY OF, LENDER UNDER THE
LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, (B) CONSTITUTE A WAIVER OF ANY
PROVISION IN THE LOAN AGREEMENT OR IN ANY OF THE OTHER LOAN DOCUMENTS OR OF ANY
DEFAULT OR EVENT OF DEFAULT THAT MAY HAVE OCCURRED AND BE CONTINUING, OR
(C) ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE TERMS, CONDITIONS,
OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE LOAN AGREEMENT OR IN ANY
OF THE OTHER LOAN DOCUMENTS, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL
RESPECTS AND SHALL CONTINUE IN FULL FORCE AND EFFECT.


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amendment to
Loan Agreement as of the day and year first above written.

 

 

AMERICAN BUSINESS LENDING, INC., a Texas corporation

 

 

 

 

 

By:

 

 

 

Charles P. Bell, Jr.

 

 

Chief Executive Officer

 

 

 

 

 

WELLS FARGO FOOTHILL, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

Pamela A. Wozniak

 

 

Vice President

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND REAFFIRMATION OF GUARANTOR

 

FirstCity Financial Corporation, a Delaware corporation (“FirstCity Financial”),
hereby acknowledges receipt of a copy of the foregoing Fourth Amendment to Loan
and Security Agreement between American Business Lending, Inc., a Texas
corporation (“Borrower”), and Wells Fargo Foothill, LLC, a Delaware limited
liability company (“Lender”), and acknowledges and reaffirms all of FirstCity
Financial’s obligations under the Amended and Restated General Continuing
Limited Guaranty, dated as of February 18, 2009, executed by FirstCity Financial
in favor of Lender.

 

 

 

FIRSTCITY FINANCIAL CORPORATION, a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------